--------------------------------------------------------------------------------

 Exhibit 10. (c) (18)
COVER-ALL TECHNOLOGIES INC.
 
Amended and Restated
2005 Stock Incentive Plan
 
(as of March 25, 2008)
 
INTRODUCTION
 
Cover-All Technologies Inc., a Delaware corporation (hereinafter referred to as
the “Corporation”), hereby establishes an incentive compensation plan to be
known as the “Cover-All Technologies Inc. 2005 Stock Incentive Plan”
(hereinafter referred to as the “Plan”), as set forth in this document.  The
Plan permits the grant of Non-Qualified Stock Options, Incentive Stock Options
and stock awards.
 
The Plan shall become effective upon the later of the date on which it is
adopted by the Board of Directors of the Corporation and the date on which it is
approved by the Corporation’s stockholders, which is anticipated to be June 7,
2005.  The Plan was Amended and Restated as of May 9, 2006 in order to clarify
the exercise period following termination of employment for Good Cause set forth
in Section V(g) hereof.  The Plan was further Amended and Restated as of March
25, 2008 in order to make the Company’s directors (who are not employees)
eligible Participants under the Plan.
 
The purpose of the Plan is to promote the success and enhance the value of the
Corporation by linking the personal interests of Participants to those of the
Corporation’s stockholders, customers and employees, by providing Participants
with an incentive for outstanding performance.  The Plan is further intended to
provide flexibility to the Corporation in its ability to motivate, and retain
the services of, Participants upon whose judgment, interest and special effort
the successful conduct of its operations is largely dependent.
 
 

--------------------------------------------------------------------------------




DEFINITIONS
 
For purposes of this Plan, the following terms shall be defined as follows
unless the context clearly indicates otherwise:
 
(a)           “Change in Control” shall mean:  (i) the acquisition (other than
from the Corporation) in one or more transactions by any Person, as defined in
this Section, of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 50% or
more of (A) the then outstanding shares of the securities of the Corporation, or
(B) the combined voting power of the then outstanding securities of the
Corporation entitled to vote generally in the election of directors (the
“Corporation Voting Stock”); (ii) the closing of a sale or other conveyance of
all or substantially all of the assets of the Corporation; or (iii) the
effective time of any merger, share exchange, consolidation, or other business
combination involving the Corporation if immediately after such transaction
persons who hold a majority of the outstanding voting securities entitled to
vote generally in the election of directors of the surviving entity (or the
entity owning 100% of such surviving entity) are not persons who, immediately
prior to such transaction, held the Corporation Voting Stock; provided, however,
that for purposes of any Plan Award or subplan that constitutes a “nonqualified
deferred compensation plan,” within the meaning of Code section 409A, the
Committee, in its discretion, may specify a different definition of Change in
Control in order to comply with the provisions of Code section 409A.  For
purposes of this Section, a “Person” means any individual, entity or group
within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, other
than employee benefit plans sponsored or maintained by the Corporation and by
entities controlled by the Corporation or an underwriter of the Common Stock in
a registered public offering.
 
(b)           “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the rules and regulations thereunder.
 
(c)           “Committee” shall mean the full Board of Directors of the
Corporation or any committee(s) appointed by the Board of Directors to have
authority to administer the Plan.
 
(d)           “Common Stock” shall mean the common stock, par value $0.01 per
share, of the Corporation.
 
(e)           “Corporation” shall mean Cover-All Technologies Inc., a
Delaware  corporation.
 
(f)           “Disability” shall have the same meaning as the term permanent and
total disability under Section 22(e)(3) of the Code.
 
(g)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder.
 
- 2 -

--------------------------------------------------------------------------------


 
(h)           “Fair Market Value” of the Corporation’s Common Stock on a
particular date shall mean: (i) if such day is a Trading Day, the last reported
sale price for Common Stock or, in case no such reported sale takes place on
such day, the average of the closing bid and asked prices for the Common Stock
for such day, in either case on the principal national securities exchange on
which the Common Stock is listed or admitted to trading, or if the Common Stock
is not listed or admitted to trading on any national securities exchange, but is
traded in the over-the-counter market, the closing sale price of the Common
Stock or, if no sale is publicly reported, the average of the closing bid and
asked quotations for the Common Stock, as reported by the National Association
of Securities Dealers Automated Quotation System (“NASDAQ”) or any comparable
system or, if the Common Stock is not listed on NASDAQ or a comparable system,
the closing sale price of the Common Stock or, if no sale is publicly reported,
the average of the closing bid and asked prices, as furnished by two members of
the National Association of Securities Dealers, Inc. who make a market in the
Common Stock selected from time to time by the Corporation for that purpose; or
(ii) if such day is not a Trading Day, the Fair Market Value of the
Corporation’s Common Stock on the immediately preceding Trading Day as
determined pursuant to clause (i) above.  In addition, for purposes of this
definition, a “Trading Day” shall mean, if the Common Stock is listed on any
national securities exchange, a business day during which such exchange was open
for trading and at least one trade of Common Stock was effected on such exchange
on such business day, or, if the Common Stock is not listed on any national
securities exchange but is traded in the over-the-counter market, a business day
during which the over-the-counter market was open for trading and at least one
“eligible dealer” quoted both a bid and asked price for the Common Stock.  An
“eligible dealer” for any day shall include any broker-dealer who quoted both a
bid and asked price for such day, but shall not include any broker-dealer who
quoted only a bid or only an asked price for such day.  In the event the
Corporation’s Common Stock is not publicly traded, the Fair Market Value of such
Common Stock shall be determined by the Committee in good faith.
 
(i)           “Good Cause” shall mean (i) a Participant’s willful or gross
misconduct or willful or gross negligence in the performance of his duties for
the Corporation or for any Parent or Subsidiary after prior written notice of
such misconduct or negligence and the continuance thereof for a period of 30
days after receipt by such Participant of such notice, (ii) a Participant’s
intentional or habitual neglect of his duties for the Corporation or for any
Parent or Subsidiary after prior written notice of such neglect, or (iii) a
Participant’s theft or misappropriation of funds of the Corporation or of any
Parent or Subsidiary or commission of a felony.
 
(j)           “Incentive Stock Option” shall mean a stock option satisfying the
requirements for tax-favored treatment under Section 422 of the Code.
 
(k)           “Non-Qualified Stock Option” shall mean a stock option which does
not satisfy the requirements for tax-favored treatment under Section 422 of the
Code.
 
(l)            “Option” shall mean an Incentive Stock Option or a Non-Qualified
Stock Option granted pursuant to the provisions of Section V hereof.
 
(m)           “Optionee”  shall mean a Participant who is granted an Option
under the terms of this Plan.
 
(n)           “Parent” shall mean a parent corporation of the Corporation within
the meaning of Section 424(e) of the Code.
 
- 3 -

--------------------------------------------------------------------------------


 
(o)           “Participant” shall mean any employee, director (who is not an
employee), consultant or other eligible individual participating under the Plan.
 
(p)           “Plan Award” shall mean an Option or stock award granted pursuant
to the terms of this Plan.
 
(q)           “Section 16” shall mean Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.
 
(r)           “Securities Act” shall mean the Securities Act of 1933, as
amended, and the rules and regulations thereunder.
 
(s)           “Subsidiary” shall mean a subsidiary corporation of the
Corporation within the meaning of Section 424(f) of the Code.
 
 
SECTION I
ADMINISTRATION
 
The Plan shall be administered by the Committee.  Subject to the provisions of
the Plan, the Committee may establish from time to time such regulations,
provisions, proceedings and conditions of Plan Awards which, in its opinion, may
be advisable in the administration of the Plan.  A majority of the Committee
shall constitute a quorum, and, subject to the provisions of Section IV of the
Plan, the acts of a majority of the members present at any meeting at which a
quorum is present, or acts approved in writing by a majority of the Committee,
shall be the acts of the Committee.
 
 
SECTION II
SHARES AVAILABLE
 
Subject to the adjustments provided in Section VII of the Plan, the aggregate
number of shares of the Common Stock which may be granted for all purposes under
the Plan shall be five million (5,000,000) shares.  Shares of Common Stock
underlying Plan Awards shall be counted against the limitation set forth in the
immediately preceding sentence.  If any Plan Award, or portion of a Plan Award,
under the Plan expires or terminates unexercised, becomes unexercisable, is
settled in cash without delivery of shares of Common Stock, or is forfeited or
otherwise terminated, surrendered or canceled as to any shares, or if any shares
of Common Stock are repurchased by or surrendered to the Corporation in
connection with any Plan Award (whether or not such surrendered shares were
acquired pursuant to any Plan Award), or if any shares are withheld by the
Corporation, the shares subject to such Plan Award and the repurchased,
surrendered and withheld shares shall thereafter be available for further Plan
Awards under the Plan; provided, however, that any such shares that are
surrendered to or repurchased or withheld by the Corporation in connection with
any Plan Award or that are otherwise forfeited after issuance shall not be
available for grant of Incentive Stock Options.  Plan Awards under the Plan may
be fulfilled in accordance with the terms of the Plan with either authorized and
unissued shares of the Common Stock, issued shares of such Common Stock held in
the Corporation’s treasury or shares of Common Stock acquired on the open
market.
 
- 4 -

--------------------------------------------------------------------------------


 
SECTION III
ELIGIBILITY
 
Participation in the Plan is open to any person who is an employee, a director
(who is not an employee), or a consultant of the Corporation, or of any Parent
or Subsidiary, as may be selected by the Committee from time to time.  The
Committee may also grant Plan Awards to individuals in connection with hiring,
retention or otherwise, prior to the date the individual first performs services
for the Corporation or a Parent or Subsidiary, provided that such Plan Awards
shall not become vested or exercisable prior to the date the individual first
commences performance of such services.
 
 
SECTION IV
AUTHORITY OF COMMITTEE
 
The Plan shall be administered by, or under the direction of, the Committee,
which shall administer the Plan so as to comply at all times with the Exchange
Act, to the extent such compliance is required, and, subject to the Code, shall
otherwise have plenary authority to interpret the Plan and any grant agreements
under the Plan, and to make all determinations specified in or permitted by the
Plan or deemed necessary or desirable for its administration or for the conduct
of the Committee’s business.  Subject to the provisions of Section XI hereof,
all interpretations and determinations of the Committee may be made on an
individual or group basis and shall be final, conclusive and binding on all
interested parties.  Subject to the express provisions of the Plan, the
Committee shall have authority, in its discretion, to determine the persons to
whom Plan Awards shall be granted, the times when such Plan Awards shall be
granted, the number of Plan Awards, the purchase price or exercise price of each
Plan Award, the period(s) during which such Plan Award shall be exercisable
(whether in whole or in part), the restrictions to be applicable to Plan Awards
and the other terms and provisions thereof (which need not be identical).  In
addition, the authority of the Committee (which may be exercised in its sole
discretion) shall include without limitation the following:
 
(a)           Financing.  The arrangement of temporary financing for an Optionee
by registered broker-dealers, under the rules and regulations of the Federal
Reserve Board, for the purpose of assisting the Optionee in the exercise of an
Option, such authority to include the payment by the Corporation of the
commissions of the broker-dealer;
 
(b)           Procedures for Exercise of Option.  The establishment of
procedures for an Optionee (i) to exercise an Option by payment of cash or any
other property acceptable to the Committee, (ii) to have withheld from the total
number of shares of Common Stock to be acquired upon the exercise of an Option
that number of shares having a Fair Market Value, which, together with such cash
as shall be paid in respect of fractional shares, shall equal the option
exercise price of the total number of shares to be acquired, (iii) to exercise
all or a portion of an Option by delivering that number of shares of Common
Stock already owned by him having a Fair Market Value which shall equal the
Option exercise price for the portion exercised and, in cases where a Option is
not exercised in its entirety, to permit the Optionee to deliver the shares of
Common Stock thus acquired by him in payment of shares of Common Stock to be
received pursuant to the exercise of additional portions of such Option, the
effect of which shall be that an Optionee can in sequence utilize such newly
acquired shares of Common Stock in payment of the exercise price of the entire
option, together with such cash as shall be paid in respect of fractional
shares, and (iv) to engage in any form of “cashless” exercise;
 
- 5 -

--------------------------------------------------------------------------------


 
(c)           Withholding.  The establishment of a procedure whereby a number of
shares of Common Stock or other securities may be withheld from the total number
of shares of Common Stock or other securities to be issued upon exercise of an
Option or for the tender of shares of Common Stock owned by the Participant to
meet the obligation of withholding for taxes incurred by the Optionee upon such
exercise; and
 
(d)           Types of Plan Awards.  The Committee may grant awards in the form
of one or more of Incentive Stock Options, Non-Qualified Stock Options and stock
awards.
 
 
SECTION V
STOCK OPTIONS
 
The Committee shall have the authority, in its discretion, to grant Incentive
Stock Options or to grant Non-Qualified Stock Options or to grant both types of
Options.  No Option shall be granted for a term of more than ten (10)
years.  Notwithstanding anything contained herein to the contrary, an Incentive
Stock Option may be granted only to common law employees of the Corporation or
of any Parent or Subsidiary now existing or hereafter formed or acquired, and
not to any director (who is not an employee) or consultant who is not also such
a common law employee.  The terms and conditions of the Options shall be
determined from time to time by the Committee; provided, however, that the
Options granted under the Plan shall be subject to the following:
 
(a)           Exercise Price.  The Committee shall establish the exercise price
at the time any Option is granted at such amount as the Committee shall
determine; provided, however, that the exercise price for each share of Common
Stock purchasable under any Incentive Stock Option granted hereunder shall be
such amount as the Committee shall, in its best judgment, determine to be not
less than one hundred percent (100%) of the Fair Market Value per share of
Common Stock at the date the Option is granted; and provided, further, that in
the case of an Incentive Stock Option granted to a person who, at the time such
Incentive Stock Option is granted, owns shares of stock of the Corporation or of
any Parent or Subsidiary which possess more than ten percent (10%) of the total
combined voting power of all classes of shares of stock of the Corporation or of
any Parent or Subsidiary, the exercise price for each share of Common Stock
shall be such amount as the Committee, in its best judgment, shall determine to
be not less than one hundred ten percent (110%) of the Fair Market Value per
share of Common Stock at the date the Option is granted.  The exercise price
will be subject to adjustment in accordance with the provisions of Section VII
of the Plan.
 
(b)           Payment of Exercise Price.  The price per share of Common Stock
with respect to each Option shall be payable at the time the Option is
exercised.  Such price shall be payable in cash or, upon the discretion of the
Committee, pursuant to any of the methods set forth in Sections IV(a) or (b)
hereof.  Shares of Common Stock delivered to the Corporation in payment of the
exercise price shall be valued at the Fair Market Value of the Common Stock on
the date preceding the date of the exercise of the Option.
 
- 6 -

--------------------------------------------------------------------------------


 
(c)           Exercisability of Options.  Each Option shall be exercisable in
whole or in installments, and at such time(s), and subject to the fulfillment of
any conditions on exercisability as may be determined by the Committee at the
time of the grant of such Options.  The right to purchase shares of Common Stock
shall be cumulative so that when the right to purchase any shares of Common
Stock has accrued such shares of Common Stock or any part thereof may be
purchased at any time thereafter until the expiration or termination of the
Option.
 
(d)           Expiration of Options.  No Option by its terms shall be
exercisable after the expiration of ten (10) years from the date of grant of the
Option; provided, however, in the case of an Incentive Stock Option granted to a
person who, at the time such Option is granted, owns shares of stock of
the  Corporation or of any Parent or Subsidiary possessing more than ten percent
(10%) of the total combined voting power of all classes of shares of stock of
the Corporation or of any Parent or Subsidiary, such Option shall not be
exercisable after the expiration of five (5) years from the date such Option is
granted.
 
(e)           Exercise Upon Death of Optionee.  Subject to the provisions of
Section V(h) hereof, if an Optionee shall die while employed by or performing
services for, or while the Optionee is a director of, the Corporation or any
Parent or Subsidiary, or within sixty (60) days of the date of the termination
of such Optionee’s employment, directorship or other service relationship (other
than for Good Cause), such Optionee’s estate (or other beneficiary, if so
designated in writing by the Participant) shall have the right, within one (1)
year after the date of death (but in no case after the expiration date of the
Option(s)), to exercise his Option(s) with respect to all or any part of the
shares of Common Stock as to which the deceased Optionee had not exercised his
Option at the time of his death, but only to the extent such Option or Options
were exercisable on the date of his death (or, if provided in an Option
Agreement with respect to a particular Optionee, at the date of exercise
determined as if the Optionee died on such date).
 
(f)           Exercise Upon Disability of Optionee.  Subject to the provisions
of Section and V(h) hereof, if the employment, directorship or other service
relationship between an Optionee and the Corporation or any Parent or Subsidiary
is terminated by reason of Disability, such Optionee shall have the right,
within one (1) year after the date of such termination (but in no case after the
expiration of the Option(s)), to exercise his Option(s) with respect to all or
any part of the shares of Common Stock as to which he had not exercised his
Option at the time of such termination, but only to the extent such Option or
Options were exercisable on the date of his termination of employment,
directorship or other service relationship.
 
(g)           Exercise Upon Optionee’s Termination of Employment.  With respect
to Incentive Stock Options, if the employment of an Optionee by the Corporation
or by any Parent or Subsidiary is terminated for any reason other than those
specified in Sections V(e) and (f) above or for Good Cause, then the Optionee
shall have the right, within sixty (60) days after the date of such termination,
to exercise his vested Options, and thereafter shall forfeit his rights to
exercise all of such Options.  With respect to any Non-Qualified Stock Options,
if the Optionee’s employment, directorship or other service relationship with
the Corporation or any Parent or Subsidiary is terminated for any reason other
than for death or disability (as governed by Sections V(e) and (f) above) or for
Good Cause, then, except as otherwise expressly provided in an agreement
covering an Option granted to an Optionee, the Optionee shall have the right,
within sixty (60) days after the date of such termination, to exercise his
vested Options, and thereafter shall forfeit his right to exercise all of such
Options.  In each case an Option shall only be exercisable to the extent it was
exercisable on the date of termination.  In all cases, however, if the
termination of the Optionee’s employment, directorship or other service
relationship with the Corporation or any Parent or Subsidiary is determined by
the Committee to have been for Good Cause or with respect to Options that are
not vested on the date of termination (unless the option grant agreement
provided otherwise), then the Option and all rights thereunder shall terminate
on the date of termination of employment, directorship or other service
relationship.
 
- 7 -

--------------------------------------------------------------------------------


 
(h)           Maximum Amount of Incentive Stock Options.  Each Plan Award under
which Incentive Stock Options are granted shall provide that to the extent the
aggregate of the (i) Fair Market Value of the shares of Common Stock (determined
as of the time of the grant of the Option) subject to such Incentive Stock
Option and (ii) fair market values (determined as of the date(s) of grant of the
options) of all other shares of Common Stock subject to incentive stock options
granted to an Optionee by the Corporation or any Parent or Subsidiary, which are
exercisable for the first time by any individual during any calendar year,
exceed(s) one hundred thousand dollars ($100,000), such excess shares of Common
Stock shall not be deemed to be purchased pursuant to Incentive Stock Options
but shall be deemed to be purchased pursuant to Non-Qualified Stock
Options.  The terms of the immediately preceding sentence shall be applied by
taking options into account in the order in which they are granted.
 
 
SECTION VI
STOCK AWARDS
 
The Committee may from time to time grant stock awards to eligible Participants
in such amounts, on such terms and conditions, and for such consideration,
including no consideration or such minimum consideration as may be required by
law, as it shall determine.  A stock award may be denominated in Common Stock or
other securities, stock-equivalent units, securities or debentures convertible
into Common Stock, or any combination of the foregoing, and may be paid in
Common Stock or other securities, in cash, or in a combination of Common Stock
or other securities and cash, all as determined in the sole discretion of the
Committee.
 
 
SECTION VII
ADJUSTMENT OF SHARES
 
(a)           Automatic Adjustments.  In the event there is any change in the
Common Stock of the Corporation by reason of any of a reorganization,
reclassification, recapitalization, stock split, reverse stock split, stock
dividend or otherwise, then, the Plan Awards shall, without further action of
the Committee, be adjusted to reflect such event, including as applicable,
adjustments to the (i) maximum number and kind of shares reserved for issuance
under Section II hereof, (ii) number and kind of shares of Common Stock subject
to then outstanding Plan Awards, (iii) the exercise price for each share subject
to then outstanding Plan Awards, and (iv) any other terms of a Plan Award that
are affected by the event.  Notwithstanding the foregoing, (A) each such
adjustment with respect to an Incentive Stock Option shall comply with the rules
of Section 424(a) of the Code and (B) in no event shall any adjustment be made
which would render any Incentive Stock Option granted hereunder to be other than
an incentive stock option for purposes of Section 422 of the Code.
 
- 8 -

--------------------------------------------------------------------------------


 
(b)           Discretionary Adjustments.  In the event of any (i) unusual or
nonrecurring events affecting the Corporation or the financial statements of the
Corporation or any Parent or any Subsidiary, (ii) changes in applicable laws,
regulations or accounting principles affecting the Corporation; or (iii) merger,
consolidation, combination, spin-off or other similar corporate change (other
than a transaction resulting in a Change in Control), then, the Committee may,
in the manner and to the extent that it deems appropriate and equitable to the
Participants and consistent with the terms of the Plan, cause an adjustment to
be made to reflect such event, including as applicable, adjustments to the (A)
maximum number and kind of shares reserved for issuance under Section II hereof,
(B) number and kind of shares of Common Stock subject to then outstanding Plan
Awards, (C) the exercise price for each share subject to then outstanding Plan
Awards, and (D) any other terms of a Plan Award that are affected by the
event.  Notwithstanding the foregoing, (I) each such adjustment with respect to
an Incentive Stock Option shall comply with the rules of Section 424(a) of the
Code and (II) in no event shall any adjustment be made which would render any
Incentive Stock Option granted hereunder to be other than an incentive stock
option for purposes of Section 422 of the Code.
 
(c)           Change in Control Transactions.  In the event of any transaction
resulting in a Change in Control of the Corporation, and except as otherwise
determined by the Committee at the time the Plan Award is granted, if no
provision is made in connection with the transaction for the continuation or
assumption of outstanding Plan Awards by, or for the substitution of the
equivalent awards of, the surviving or successor entity or a parent thereof,
then all outstanding Plan Awards that are payable in or convertible into Common
Stock under this Plan (including unvested Plan Awards) shall be fully vested and
immediately exercisable in their entirety and shall terminate upon the effective
time of such Change in Control.  In the event of such termination, the holders
of Plan Awards under the Plan will be permitted, immediately before the Change
in Control, to exercise or convert any or all portions of such Plan Awards under
the Plan that are then exercisable or convertible or which become exercisable or
convertible upon or prior to the effective time of the Change in Control
(including upon the acceleration of vesting of such Plan Awards).
 
 
SECTION VIII
MISCELLANEOUS PROVISIONS
 
(a)           Administrative Procedures.  The Committee may establish any
procedures determined by it to be appropriate in discharging its
responsibilities under the Plan.  Subject to the provisions of Section XI
hereof, all actions and decisions of the Committee shall be final.
 
(b)           Assignment or Transfer.  No grant or award of any Incentive Stock
Option or any other “derivative security” (as defined by Rule 16a-l(c)
promulgated under the Exchange Act) made under the Plan or any rights or
interests therein shall be assignable or transferable by a Participant except by
will or the laws of descent and distribution or pursuant to a qualified domestic
relations order.  During the lifetime of a Participant Options granted hereunder
shall be exercisable only by the Participant.
 
(c)           Investment Representation.  In the case of Plan Awards paid in
shares of Common Stock or other securities, the Committee may require, as a
condition of receiving such securities, that the Participant furnish to the
Corporation such written representations and information as the Committee deems
appropriate to permit the Corporation, in light of theexistence or nonexistence
of an effective registration statement under the Securities Act to deliver such
securities in compliance with the provisions of the Securities Act.
 
- 9 -

--------------------------------------------------------------------------------


 
(d)           Withholding Taxes.  The Corporation shall have the right to deduct
from all cash payments hereunder any federal, state, local or foreign taxes
required by law to be withheld with respect to such payments.  In the case of
the issuance or distribution of Common Stock or other securities hereunder, the
Corporation, as a condition of such issuance or distribution, may require the
payment (through withholding from the Participant’s salary, reduction of the
number of shares of Common Stock or other securities to be issued, or otherwise)
of any such taxes.  Subject to the Rules promulgated under Section 16 of the
Exchange Act (to the extent applicable), and to the consent of the Committee,
the Participant, may satisfy the withholding obligations by paying to the
Corporation a cash amount equal to the amount required to be withheld or by
tendering to the Corporation a number of shares of Common Stock having a value
equivalent to such cash amount, or by use of any available procedure as
described under Section IV(c) hereof.
 
(e)           Costs and Expenses.  The costs and expenses of administering the
Plan shall be borne by the Corporation and shall not be charged against any
award nor to any employee receiving a Plan Award.
 
(f)           Funding of Plan.  The Plan shall be unfunded.  The Corporation
shall not be required to segregate any of its assets to assure the payment of
any Plan Award under the Plan.  Neither the Participants nor any other persons
shall have any interest in any fund or in any specific asset or assets of the
Corporation or any other entity by reason of any Plan Award, except to the
extent expressly provided hereunder.  The interests of each Participant and
former Participant hereunder is unsecured and shall be subject to the general
creditors of the Corporation.
 
(g)           Other Incentive Plans.  The adoption of the Plan does not preclude
the adoption by appropriate means of any other incentive plan for employees.
 
(h)           Plurals and Gender.  Where appearing in the Plan, masculine gender
shall include the feminine and neuter genders, and the singular shall include
the plural, and vice versa, unless the context clearly indicates a different
meaning.
 
(i)           Headings.  The headings and sub-headings in this Plan are inserted
for the convenience of reference only and are to be ignored in any construction
of the provisions hereof.
 
(j)           Severability.  In case any provision of this Plan shall be held
illegal or void, such illegality or invalidity shall not affect the remaining
provisions of this Plan, but shall be fully severable, and the Plan shall be
construed and enforced as if said illegal or invalid  provisions had never been
inserted herein.
 
(k)           Payments Due Missing Persons.  The Corporation shall make a
reasonable effort to locate all persons entitled to benefits under the Plan;
however, notwithstanding any provisions of this Plan to the contrary, if, after
a period of one (1) year from the date such benefit shall be due, any such
persons entitled to benefits have not been located, their rights under the Plan
shall stand suspended.  Before this provision becomes operative, the Corporation
shall send a certified letter to all such persons at their last known address
advising them that their rights under the Plan shall be suspended.  Subject to
all applicable state laws, any such suspended amounts shall be held by the
Corporation for a period of one (1) additional year and thereafter such amounts
shall be forfeited and thereafter remain the property of the Corporation.
 
- 10 -

--------------------------------------------------------------------------------


 
(l)           Liability and Indemnification.  (i)  Neither the Corporation nor
any Parent or Subsidiary shall be responsible in any way for any action or
omission of the Committee, or any other fiduciaries in the performance of their
duties and obligations as set forth in this Plan. Furthermore, neither the
Corporation nor any Parent or Subsidiary shall be responsible for any act or
omission of any of their agents, or with respect to reliance upon advice of
their counsel provided that the Corporation and/or the appropriate Parent or
Subsidiary relied in good faith upon the action of such agent or the advice of
such counsel.
 
(ii)           Except for their own gross negligence or willful misconduct
regarding the performance of the dates specifically assigned to them under or
their willful breach of the terms of, this Plan, the Corporation, each Parent
and Subsidiary and the Committee shall be held harmless by the Participants,
former Participants, beneficiaries and their representatives against liability
or losses occurring by reason of any act or omission.  Neither the Corporation,
any Parent or Subsidiary, the Committee, nor any agents, employees, officers,
directors or shareholders of any of them, nor any other person shall have any
liability or responsibility with respect to this Plan, except as expressly
provided herein.
 
(m)           Incapacity.  If the Committee shall receive evidence satisfactory
to it that a person entitled to receive payment of any Plan Award is, at the
time when such  benefit becomes payable, a minor, or is physically or mentally
incompetent to receive such Plan Award and to give a valid release thereof, and
that another person or an institution is then maintaining or has custody of such
person and that no guardian, committee or other representative of the estate of
such person shall have been duly appointed, the Committee may make payment of
such Plan Award otherwise payable to such person to such other person or
institution, including a custodian under a Uniform Gifts to Minors Act, or
corresponding legislation (who shall be an adult, a guardian of the minor or a
trust company), and the release of such other person or institution shall be a
valid and complete discharge for the payment of such Plan Award.
 
(n)           Cooperation of Parties.  All parties to this Plan and any person
claiming any interest hereunder agree to perform any and all acts and execute
any and all documents and papers which are necessary or desirable for carrying
out this Plan or any of its provisions.
 
(o)           Governing Law.  All questions pertaining to the validity,
construction and administration of the Plan shall be determined in accordance
with the laws of the State of New York.
 
(p)           Nonguarantee of Employment, Directorship or Other Service
Relationships.  Nothing contained in this Plan shall be construed as a contract
of employment between the Corporation (or any Parent or Subsidiary) and any
Participant, as a right of any Participant to be continued in the employment or
other service relationship with the Corporation (or any Parent or Subsidiary) or
to continue or be reelected as a director of the Corporation (or any Parent or
Subsidiary), or as a limitation on the right of the Corporation (or any Parent
or Subsidiary) to discharge any of its employees or consultants, with or without
cause.
 
- 11 -

--------------------------------------------------------------------------------


 
(q)           Notices.  Each notice relating to this Plan shall be in writing
and delivered in person or by certified mail to the proper address.  All notices
to the Corporation or the Committee shall be addressed to it at 55 Lane Road,
Fairfield, New Jersey 07004, Attn: Secretary.  All notices to Participants,
former Participants, beneficiaries or other persons acting for or on behalf of
such persons shall be addressed to such person at the last address for such
person maintained in the Committee’s records.
 
(r)           Written Agreements.  Each Plan Award shall be evidenced by a
signed written agreement between the Corporation and the Participant containing
the terms and conditions of the award and all such Plan Awards shall be subject
to the terms and conditions of the Plan.
 
 
SECTION IX
AMENDMENT OR TERMINATION OF PLAN
 
The Board of Directors of the Corporation shall have the right at any time to
terminate or from time to time and in any respect to amend or modify the
Plan.  Except as otherwise provided herein, no amendment, modification or
termination of the Plan shall adversely affect any Plan Awards previously
granted under the Plan, without the consent of the holder thereof.
 
 
SECTION X
TERM OF PLAN
 
The Plan shall remain in effect until June 6, 2015, or, if later, the day before
the tenth (10th) anniversary of the date this Plan is approved by the
stockholders of the Corporation, unless sooner terminated by the Board of
Directors.  No Plan Awards may be granted under the Plan subsequent to the
termination of the Plan.
 
 
SECTION XI
CLAIMS PROCEDURES
 
(a)           Denial.  If any Participant, former Participant or beneficiary is
denied any vested benefit to which he is, or reasonably believes he is, entitled
under this Plan, either in total or in an amount less than the full vested
benefit to which he would normally be entitled, the Committee shall advise such
person in writing the specific reasons for the denial.  The Committee shall also
furnish such person at the time with a written notice containing (i) a specific
reference to pertinent Plan provisions, (ii) a description of any additional
material or information necessary for such person to perfect his claim, if
possible, and an explanation of why such material or information is needed and
(iii) an explanation of the Plan’s claim review procedure.
 
- 12 -

--------------------------------------------------------------------------------


 
(b)           Written Request for Review.  Within 60 days of receipt of the
information stated in subsection (a) above, such person shall, if he desires
further review, file a written request for reconsideration with the Committee.
 
(c)           Review of Document.  So long as such person’s request for review
is pending (including the 60 day period in subsection (b) above), such person or
his duly authorized representative may review pertinent Plan documents and may
submit issues and comments in writing to the Committee.
 
(d)           Committee’s Final and Binding Decision.  A final and binding
decision shall be made by the Committee within 60 days of the filing by such
person of this request for reconsideration; provided, however, that if the
Committee, in its discretion, feels that a hearing with such person or his
representative is necessary or desirable, this period shall be extended for an
additional 60 days.
 
(e)           Transmittal of Decision.  The Committee’s decision shall be
conveyed to such person in writing and shall include specific reasons for the
decision, written in a manner calculated to be understood by such person, the
specific references to the pertinent Plan provisions on which the decision is
based.
 
(f)           Limitation on Claims.  Notwithstanding any provisions of this Plan
to the contrary, no Participant (nor the estate or other beneficiary of a
Participant) shall be entitled to assert a claim against the Corporation (or
against any Parent or Subsidiary) more than three years after the date the
Participant (or his estate or other beneficiary) initially is entitled to
receive benefits hereunder.
 


 
PLAN APPROVAL


 

Date Approved by the Board:   April 25, 2005             Date Approved by the
Stockholders: June 7, 2005    

 
                                                              


 - 13 -


 

